DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.
Response to Amendment
The amendment filed on 06/29/2022 has been entered. Claims 1-20 remain pending in the application. Examiner notes that in the interview on 06/15/2022, examiner never agreed that the proposed amendments would overcome the current rejection as presented. Rather, as recorded in the examiner interview summary of the 06/15/2022 interview (dated on the record on 06/20/2022), examiner noted that “the proposed language may be broadly interpreted to mean a sequence of prioritized computer processing steps, and applicant agreed to consider revising claim language to capture that the prioritized steps are directed towards detection of particular actions or movements of a passenger. Agreed that if this substantial limitation was captured by future amended claim language, the amendment would overcome the prior art and require further search and consideration. However, the newly submitted claim language will need to be examined on its own merits upon filing of further action.” Upon examination of the newly submitted claim language received on 06/29/2022, examiner determined that the newly submitted claim language failed to avoid the same interpretation that the 06/15/2022 proposed claim language was subjected to. That is, “baseline image data related to a sequence of prioritized recognition steps for determining a baseline activity associated with at least one of the one or more passengers in the vehicle,” as submitted on 06/29/2022, may still be interpreted to broadly mean “baseline image data related to a sequence of prioritized [ordered] recognition steps performed as instructions/processing steps by a processor executing a computer implemented method,” which may simply describe any ordered processing steps used to perform vehicle passenger baseline activity image data recognition by a computer. As such, this interpretation is reflected in the response to arguments and 103 prior art rejections detailed below.  
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1-20 have been considered but are not persuasive.
In response to applicant's argument that the references fail to show certain features of the applicant’s invention as recited in claim 1, specifically, a “a memory configured to store baseline image data related to a sequence of prioritized recognition steps for determining a baseline activity associated with at least one of the one or more passengers in the vehicle
identify, based on the baseline image data, the baseline activity associated with the at least one of the one or more passengers
predict, based on a comparison between the baseline activity and the determined activity of the at least one of the one or more passengers, a future activity different than the baseline activity for the at least one of the one or more passengers” it is noted that this limitation is interpreted according to the broadest reasonable interpretation as would be understood by one of ordinary skill in the art. Notably, “baseline image data related to a sequence of prioritized recognition steps for determining a baseline activity associated with at least one of the one or more passengers in the vehicle” may be interpreted to broadly mean “baseline image data related to a sequence of prioritized [ordered] recognition steps performed as instructions/processing steps by a processor executing a computer implemented method,” which may simply describe any ordered processing steps used to perform vehicle passenger baseline activity image data recognition by a computer. Further, the references Fouad, Herbst, Kawasaki Fortner, and Wan are analogous, combinable, and teach all recited features of the above limitations.
Fouad describes a system of vehicle navigation based on detecting the state of a user by user facing cameras. Paragraph 13 of the specification cites, “In disclosed techniques, cognitive state vehicular navigation uses occupant image-based analysis. The vehicle to be manipulated can be an autonomous vehicle, a semi-autonomous vehicle, and so on. An in-vehicle imaging device such as a camera is used to collect cognitive state data from an occupant of the vehicle. The occupant can be the operator of the vehicle, a backup operator, or a passenger in the vehicle. The cognitive state data can include image data, facial data, etc. Other in-vehicle sensors can include a microphone for collecting voice data or audio data, and sensors to collect physiological data. Data relating to the vehicle can also be collected. The cognitive state data is collected from the operator or passenger of a vehicle. The vehicle can be a first vehicle, a second vehicle, a public transportation vehicle, a shared transportation vehicle, etc. The image data and facial image data can be captured using one or more cameras or another image capture apparatus. One or more cognitive state profiles are learned for the occupant of the vehicle. The one or more cognitive state profiles are based on the cognitive state data that was obtained. The cognitive state profile can include cognitive states, mental states, emotional states, moods, preferences of the occupant such as vehicle preferences, vehicle operating preferences, and so on.” Therefore Fouad teaches the vehicle navigation control and passenger monitoring camera framework needed for the limitations in question.
Herbst describes a vehicle system with user facing cameras. Paragraph 70 of the specification cites, “The last of the depicted auxiliary camera units is dash camera 510. In some deployments, dash cameras such as dash camera 510 continually maintain a recording of a previous interval of time (e.g., the last 30 seconds or one minute). Such cameras may remain active for the purposes of capturing and storing video at all times but only transmit video data to navigation device 504 when specifically requested to do so (for example, for the purpose of aiming the dash camera 510).” Therefore Herbst teaches the vehicle camera monitoring and passenger video storage in memory needed for the limitations in question.
Kawasaki Fortner describes a system on detecting the state of a user by user facing cameras. Paragraphs 7, 46, and 66 of the specification cite, “In some embodiments, the present disclosure provides a computer-implemented method…
…Generally, receipt or capture (e.g., by the input capture device 220) of a relatively high number of images or motions associated with human uncertainty indicate that the user U has not mastered the presented subject matter, while receipt or capture of a relatively low number of images or motions associated with human uncertainty indicate that the user U has mastered the presented subject matter. In some embodiments the user U's baseline level of facial expressions and motions associated with human uncertainty (e.g., a frequency of such expressions and motions emitted during normal speech) may be determined, and the frequency of expressions and motions associated with human uncertainty in response to an interactive assessment (e.g., a prompt) may be compared to the user U's baseline frequency level to determine (at least in part) the individual real-time mastery factor…
The mastery-indicating input provided by the user U to that interactive assessment (e.g., the prompt) via the input capture device 220 may be stored as a user preference type of demographic information associated with the user U.” Broadly, "a sequence of prioritized recognition steps" may be interpreted to mean a sequence of computer processing steps for recognition of expressions, where the steps are considered prioritized, because they are performed according to a program order. One of ordinary skill would recognize that a computer performing prioritized recognition processing steps is included and rendered obvious by the teachings of computer implemented methods in Kawasaki Fortner paragraph 7. Obviously, the establishment of a baseline level of activity may be performed by a computer implemented method. In combination with Fouad and Herbst, the baseline activity determined by the images may be that of a passenger of a vehicle, and the image data stored as stored in the memory of Herbst. One of ordinary skill would be able to apply the teachings of Kawasaki Fortner to the combination of Fouad and Herbst without undue experimentation. Therefore Kawasaki Fortner teaches “a memory configured to store baseline image data related to a sequence of prioritized recognition steps for determining a baseline activity associated with at least one of the one or more passengers in the vehicle
identify, based on the baseline image data, the baseline activity associated with the at least one of the one or more passengers.”
Wan describes a system of vehicle navigation based on detecting the state of a user by user facing cameras. Paragraphs 51-52 of the specification cites, “When the determination is negative at step 214, meaning early stage motion sickness is not predicted, the pre-trip prediction module 132 provides an initiate signal 154 to the driving induced motion sickness prediction module 134 to initiate operation. As determined at step 214, motion sickness was not predicted at an early stage of the trip and therefore mitigation was not initiated at the start of the trip, however, the motion sickness mitigation system 22 through the process 200 continues to monitor for indications of occupant motion sickness. The process 200 proceeds to steps 220, 222 and 224 to collect information for real time motion sickness prediction after initiation of the current trip by the vehicle 20. Steps 220, 222, 224 may be conducted serially or in parallel. At step 220, cabin conditions of the vehicle 20 are provided to the driving induced motion sickness prediction module 134 through the cabin conditions signal 156 supplied by the additional vehicle systems 38 and/or the sensors 80. For example, cabin temperature, and airflow rates may be supplied by the HVAC system 100, window positions, and air quality/aromas and light conditions may be supplied by various sensors, such as the sensors 83, 85. The cabin conditions signal 156 supplies information on the foregoing and other factors that may contribute to an occupant's susceptibility to motion sickness. At step 222 the process 200 monitors vehicle performance and a vehicle state input signal 158 is supplied to the driving induced motion sickness prediction module 134. The vehicle state input signal 158 may be a combination of a number of signals for different vehicle functions. For example, longitudinal and lateral acceleration values are supplied from the acceleration/deceleration sensors 82, steering angle variations are supplied from the steering angle sensor 49, and suspension settings and/or suspension displacement are supplied by the suspension system 27. In addition, route planning information is supplied, such as from the pre-trip prediction module 132 through the signal 154. The vehicle state input signal 158 and the route plan supplies information on factors that may contribute to an occupant's susceptibility to motion sickness. At step 224, occupant state information is supplied to the driving induced motion sickness prediction module 134, such as through the occupant state input signal 160. For example, biometric information of the occupant may be supplied by the biometric sensors 90, information on facial expression, point of gaze, head movement, and non-driving task engagement may be supplied by the interior motion sensors 92, the interior cameras 94, and/or from the occupant's PED 99 through the transceiver 96. The occupant state input signal 160 is indicative of the occupant's susceptibility to motion sickness in the current trip of the vehicle 20. In a number of embodiments, information from the sensing system 54, which shows surrounding traffic activity, is used to predict upcoming maneuvers of the vehicle 20 such as steering or braking. Increased activity increases an occupant's risk of incurring motion sickness.
 At step 226, the process 200 includes a timer to allow time to accumulate before proceeding so that sufficient data and information is collected at steps 220, 222 and 224. At step 228, the process 200 predicts the likelihood that the occupant will experience motion sickness in the current trip, based on the results of steps 220, 222 and 224. Example factors include facial expression, where a disgusted appearance indicates susceptibility to motion sickness. Head tracking indicating rapid movement also indicates increased susceptibility. An eye gaze looking at the road ahead indicates a lower susceptibility. An occupant posture of relining also indicates a lower susceptibility” where the prediction is if a passenger will be sick in the future, and actions of sickness are obviously a different activity from the baseline in combination with Kawasaki Fortner which already teaches comparison between current activity and baseline activity. Therefore Wan teaches “predict, based on a comparison between the baseline activity and the determined activity of the at least one of the one or more passengers, a future activity different than the baseline activity for the at least one of the one or more passengers.”
All of the above references are analogous in the field of either imaging a user in a vehicle environment or imaging a user to determine behavioral patterns of the user. Furthermore, when these references are taken together in combination, the above described feature is taught. One of ordinary skill would recognize that the teaching of Kawasaki Fortner’s determination of baseline behavioral pattern and comparison of a current to baseline behavioral pattern and Wan’s prediction of future user activity in a vehicle would be able to be combined with the teachings of an obvious combination of Fouad and Herbst regarding a vehicle navigation system that monitors and stores passenger image data, so that the vehicle may include the prioritized recognition processing steps of Kawasaki Fortner and Wan into the navigation system vehicle of Fouad and Herbst in order to enhance the passenger state recognition process and predict future passenger activity. The motivations for combination of these references are as described in the 35 U.S.C. 103 rejection below. 
This same reasoning applies to claims 14 and 17, which are analogous to claim 1, at least with regard to the limitations in question.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fouad et al. (US 20190162549) (hereinafter Fouad) in view of Herbst et al. (US 20170111587) (hereinafter Herbst), further in view of Kawasaki Fortner et al. (US 20210183261) (hereinafter Kawasaki Fortner), and further in view of Wan et al. (US 20190022347) (hereinafter Wan).
Regarding claim 1, Fouad teaches A monitoring system for a vehicle, comprising: 
a first camera configured to capture first image data including an image of one or more passengers in the vehicle (see Fouad paragraph 13 regarding camera to image vehicle occupant, including passenger);
an electronic control unit coupled to the first camera and the memory (see Fouad paragraph 56 regarding controller for control of vehicle function, which includes camera and paragraph 128 regarding connection to memory, which may be the storage memory of Herbst in combination below) and configured to: 
obtain, from the first camera, the first image data including the image of the one or more passengers (see Fouad paragraph 13 regarding camera to image vehicle occupant, including passenger), 
determine, based on the first image data, an activity of the at least one of the one or more passengers, the determined activity including one or more of a motion and a facial expression of the at least one of the one or more passengers (see Fouad paragraph 88 regarding detection of facial expressions from image),
However, Fouad does not explicitly teach video memory recording and storage as needed for the limitations of claim 1. 
Herbst, in a similar field of endeavor, teaches record and capture, in the memory and using the first camera, second image data of the at least one of the one or more passengers for a time period before, during, and after a time associated with the predicted future activity (see Herbst paragraph 70 regarding the teaching of capturing and storing video of a passenger auxiliary camera at all times [the image data at times other than the specific "first" image data used to determine the passenger activity is considered "second" image data], but only displaying it when necessary- this may be applied to the passenger camera of Fouad and also to record the activities predicted by Wan in combination below).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Fouad to include the teaching of Herbst by incorporating the capture and recording method of Herbst for the in vehicle camera of Fouad. One of ordinary skill would recognize that both Herbst and Fouad are analogous in the field of in vehicle cameras and occupant monitoring.
One would be motivated to combine these teachings in order to provide methods and teachings related to in vehicle cameras (see Herbst paragraph 14). 
However, the combination of Fouad and Herbst does not explicitly teach the determination of baseline emotion as needed for the limitations of claim 1. 
Kawasaki Fortner, in a similar field of endeavor, teaches a memory configured to store baseline image data related to a sequence of prioritized recognition steps for determining a baseline activity associated with at least one of the one or more passengers in the vehicle (see Kawasaki Fortner paragraph 46 regarding input capture device including capturing of images for the establishment of a baseline level of facial expressions based on the frequency of expressions and motions detected during normal speech, and comparison of current activity against baseline activity level and paragraph 66 regarding the ability to store those images as input capture data in memory as a "user profile" type of information. Broadly, "a sequence of prioritized recognition steps" may be interpreted to mean a sequence of computer processing steps for recognition of expressions, where the steps are considered prioritized, because they are performed according to a program order. One of ordinary skill would recognize that a computer performing prioritized recognition processing steps is included and rendered obvious by the teachings of computer implemented methods in Kawasaki Fortner paragraph 7. Obviously, the establishment of a baseline level of activity may be performed by a computer implemented method. In combination with Fouad and Herbst, the baseline activity determined by the images may be that of a passenger of a vehicle, and the image data stored as stored in the memory of Herbst. One of ordinary skill would be able to apply the teachings of Kawasaki Fortner to the combination of Fouad and Herbst without undue experimentation.);
identify, based on the baseline image data, the baseline activity associated with the at least one of the one or more passengers (see Kawasaki Fortner paragraph 46 regarding input capture device including capturing of images for the establishment of a baseline level of facial expressions based on the frequency of expressions and motions detected during normal speech, and comparison of current activity against baseline activity level. In combination with Fouad and Herbst, the baseline activity determined by the images may be that of a passenger of a vehicle. One of ordinary skill would be able to apply the teachings of Kawasaki Fortner to the combination of Fouad and Herbst without undue experimentation.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Fouad and Herbst to include the teaching of Kawasaki Fortner by incorporating the teachings of frequency to determine baseline emotion into the cognitive state profile of Fouad for each occupant. One of ordinary skill would recognize that Fouad and Kawasaki Fortner are analogous in the field of facial recognition for emotional analysis. Broadly, "a sequence of prioritized recognition steps" may be interpreted to mean a sequence of computer processing steps for recognition of expressions, where the steps are considered prioritized, because they are performed according to a program order. One of ordinary skill would recognize that a computer performing prioritized recognition processing steps is included and rendered obvious by the teachings of computer implemented methods in Kawasaki Fortner paragraph 7. Obviously, the establishment of a baseline level of activity may be performed by a computer implemented method. In combination with Fouad and Herbst, the baseline activity determined by the images may be that of a passenger of a vehicle, and the image data stored as stored in the memory of Herbst. One of ordinary skill would be able to apply the teachings of Kawasaki Fortner to the vehicle environment of Fouad and Herbst without undue experimentation, especially as Fouad already teaches cognitive state profiling of passengers, rendering obvious the application of user state profiling as taught by Kawasaki Fortner to determine a baseline state.
One would be motivated to combine these teachings in order to provide teachings relating to determining user emotion based on facial expressions and motions (see Kawasaki Fortner paragraph 46).
However, the combination of Fouad, Herbst, and Kawasaki Fortner does not explicitly teach future passenger activity prediction as needed for the limitations of claim 1. 
Wan, in a similar field of endeavor, teaches predict, based on a comparison between the baseline activity and the determined activity of the at least one of the one or more passengers, a future activity different than the baseline activity for the at least one of the one or more passengers (see Wan paragraph 51-52 regarding using facial expression and interior cameras in a vehicle as data for real time motion sickness prediction, where the prediction is if a passenger will be sick in the future, and actions of sickness are obviously a different activity from the baseline as determined by Kawasaki Fortner which already teaches comparison between current activity and baseline activity),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Fouad, Herbst, and Kawasaki Fortner to include the teaching of Wan by incorporating the motion sickness prediction of Wan into the vehicle monitoring and profiling of Fouad, so that the cameras are able to predict a future motion sickness activity of a passenger. One of ordinary skill would recognize that Wan, Herbst, and Fouad, are analogous in the field of vehicle cameras used for passenger monitoring and analysis.
One would be motivated to combine these teachings in order to provide methods and teachings related to passenger monitoring in vehicles, specifically in order to mitigate motion sickness (see Wan paragraph 1). 
Regarding claim 2, the combination of Fouad, Herbst, Kawasaki Fortner, and Wan teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Fouad, Herbst, Kawasaki Fortner, and Wan teaches wherein the first camera includes one or more internal cameras configured to capture, respectively, one or more different views of interior of the vehicle (see Fouad paragraph 13 regarding camera to image vehicle occupant, including passenger).  
Regarding claim 3, the combination of Fouad, Herbst, Kawasaki Fortner, and Wan teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
Furthermore, the combination of Fouad, Herbst, Kawasaki Fortner, and Wan teaches wherein the electronic control unit is connected to an output device, and wherein the electronic control unit is further configured to notify, via the output device, a user that the predicted future activity is occurring during the time associated with the predicted future activity (see Fouad paragraph 47 regarding notification of a route change when a route is changed due to detection of a non-baseline emotional state).  
Regarding claim 4, the combination of Fouad, Herbst, Kawasaki Fortner, and Wan teaches all aforementioned limitations of claim 3, and is analyzed as previously discussed.
Furthermore, the combination of Fouad, Herbst, Kawasaki Fortner, and Wan teaches wherein the output device includes one or more displays (see Fouad paragraph 47 regarding notification on display).  
Regarding claim 5, the combination of Fouad, Herbst, Kawasaki Fortner, and Wan teaches all aforementioned limitations of claim 3, and is analyzed as previously discussed.
Furthermore, the combination of Fouad, Herbst, Kawasaki Fortner, and Wan teaches wherein the electronic control unit is further configured to notify the user that the predicted future activity is occurring by displaying an icon corresponding to the predicted future activity on the output device (see Herbst paragraph 75 regarding icon displayed for a destination- in combination with Fouad, it is contemplated that this may be newly displayed when the route changes, which corresponds to the activity on the output device).  
One would be motivated to combine these teachings in order to provide methods and teachings related to in vehicle cameras (see Herbst paragraph 14). 
Regarding claim 6, the combination of Fouad, Herbst, Kawasaki Fortner, and Wan teaches all aforementioned limitations of claim 3, and is analyzed as previously discussed.
Furthermore, the combination of Fouad, Herbst, Kawasaki Fortner, and Wan teaches wherein the electronic control unit is further configured to notify the user that the predicted future activity is occurring by displaying a live video image from the one or more internal cameras on the output device (see Herbst paragraph 75-78 regarding activation command for display of video from auxiliary camera- this may be combined with the route change notification of Fouad so that the route change notification as a result of a detected state from a camera of a passenger may include the live video feed of that passenger).  
One would be motivated to combine these teachings in order to provide methods and teachings related to in vehicle cameras (see Herbst paragraph 14). 
Regarding claim 7, the combination of Fouad, Herbst, Kawasaki Fortner, and Wan teaches all aforementioned limitations of claim 4, and is analyzed as previously discussed.
Furthermore, the combination of Fouad, Herbst, Kawasaki Fortner, and Wan teaches wherein the one or more displays include a vehicle display, including one or more of a head up display, a multi-information display, and an in-vehicle infotainment display located in a front compartment of the vehicle (see Fouad paragraph 47 regarding notification on various vehicle displays as claimed).  
Regarding claim 8, the combination of Fouad, Herbst, Kawasaki Fortner, and Wan teaches all aforementioned limitations of claim 4, and is analyzed as previously discussed.
Furthermore, the combination of Fouad, Herbst, Kawasaki Fortner, and Wan teaches wherein the one or more displays include a mobile display located on a mobile device (see Fouad paragraph 68 regarding mobile displays).  
Regarding claim 9, the combination of Fouad, Herbst, Kawasaki Fortner, and Wan teaches all aforementioned limitations of claim 8, and is analyzed as previously discussed.
Furthermore, the combination of Fouad, Herbst, Kawasaki Fortner, and Wan teaches wherein the vehicle is an autonomous vehicle, and the mobile display is located remotely from the vehicle (see Fouad paragraph 13 regarding autonomous vehicle and paragraph 68 regarding mobile displays that may be remotely located from the vehicle).  
Regarding claim 10, the combination of Fouad, Herbst, Kawasaki Fortner, and Wan teaches all aforementioned limitations of claim 4, and is analyzed as previously discussed.
Furthermore, the combination of Fouad, Herbst, Kawasaki Fortner, and Wan teaches further comprising a user interface configured to receive a first command from the user to display a first live video image from the one or more internal cameras on the one or more displays (see Herbst paragraph 75-78 regarding activation command for display of video from auxiliary camera including command from interface).  
One would be motivated to combine these teachings in order to provide methods and teachings related to in vehicle cameras (see Herbst paragraph 14). 
Regarding claim 11, the combination of Fouad, Herbst, Kawasaki Fortner, and Wan teaches all aforementioned limitations of claim 10, and is analyzed as previously discussed.
Furthermore, the combination of Fouad, Herbst, Kawasaki Fortner, and Wan teaches further comprising a second camera including one or more external cameras configured to capture, respectively, one or more views of a surrounding environment outside the vehicle (see Herbst paragraph 14 regarding cameras that capture surrounding vehicle vicinity).  
One would be motivated to combine these teachings in order to provide methods and teachings related to in vehicle cameras (see Herbst paragraph 14). 
Regarding claim 12, the combination of Fouad, Herbst, Kawasaki Fortner, and Wan teaches all aforementioned limitations of claim 11, and is analyzed as previously discussed.
Furthermore, the combination of Fouad, Herbst, Kawasaki Fortner, and Wan teaches wherein the user interface is further configured to receive a second command from the user to display a second live video image from the one or more external cameras on the output device (see Herbst paragraph 57 regarding interface command to display surroundings camera video- a second command at a second time would obviously yield second video of being at a different time than first video).  
One would be motivated to combine these teachings in order to provide methods and teachings related to in vehicle cameras (see Herbst paragraph 14). 
Regarding claim 13, the combination of Fouad, Herbst, Kawasaki Fortner, and Wan teaches all aforementioned limitations of claim 3, and is analyzed as previously discussed.
Furthermore, the combination of Fouad, Herbst, Kawasaki Fortner, and Wan teaches further comprising a navigation unit configured to obtain navigational map information including a location of an entity and a current location of the vehicle, wherein the electronic control unit is further configured to notify the user of a route to the location of the entity in response to the predicted future activity occurring (see Fouad paragraph 47 regarding notification of a route change when a route is changed due to detection of a non-baseline emotional state- it is obvious that this route may be towards the location of any broadly termed "entity").  
Regarding claim 14, Fouad teaches A monitoring system for a vehicle, comprising: 
a first camera configured to capture first image data including an image of a passenger in the vehicle (see Fouad paragraph 13 regarding camera to image vehicle occupant, including passenger);
an electronic control unit coupled to the first camera and the memory (see Fouad paragraph 56 regarding controller for control of vehicle function, which includes camera and paragraph 128 regarding connection to memory, which may be the storage memory of Herbst in combination below) and configured to: 
obtain, from the first camera, the first image data including the image of the passenger (see Fouad paragraph 13 regarding camera to image vehicle occupant, including passenger),
determine, based on the first image data, a current activity of the passenger (see Fouad paragraph 122 regarding establishment of a cognitive state profile for each passenger and a comparison between the profile and further data and paragraph 37 regarding cognitive state data encompassing a wide range of non-resting-state emotions),
However, Fouad does not explicitly teach video memory recording and storage as needed for the limitations of claim 14. 
Herbst, in a similar field of endeavor, teaches record and capture, in the memory and using the first camera, second image data of the passenger for a time period before, during, and after a time associated with the predicted future activity (see Herbst paragraph 70 regarding the teaching of capturing and storing video of a passenger auxiliary camera at all times [the image data at times other than the specific "first" image data used to determine the passenger activity is considered "second" image data], but only displaying it when necessary- this may be applied to the passenger camera of Fouad and also to record the activities predicted by Wan in combination below).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Fouad to include the teaching of Herbst by incorporating the capture and recording method of Herbst for the in vehicle camera of Fouad. One of ordinary skill would recognize that both Herbst and Fouad are analogous in the field of in vehicle cameras and occupant monitoring.
One would be motivated to combine these teachings in order to provide methods and teachings related to in vehicle cameras (see Herbst paragraph 14). 
However, the combination of Fouad and Herbst does not explicitly teach the determination of baseline emotion as needed for the limitations of claim 14. 
Kawasaki Fortner, in a similar field of endeavor, teaches a memory configured to store baseline image data related to a sequence of prioritized recognition steps for determining a baseline activity associated with the passenger in the vehicle (see Kawasaki Fortner paragraph 46 regarding input capture device including capturing of images for the establishment of a baseline level of facial expressions based on the frequency of expressions and motions detected during normal speech, and comparison of current activity against baseline activity level and paragraph 66 regarding the ability to store those images as input capture data in memory as a "user profile" type of information. Broadly, "a sequence of prioritized recognition steps" may be interpreted to mean a sequence of computer processing steps for recognition of expressions, where the steps are considered prioritized, because they are performed according to a program order. One of ordinary skill would recognize that a computer performing prioritized recognition processing steps is included and rendered obvious by the teachings of computer implemented methods in Kawasaki Fortner paragraph 7. Obviously, the establishment of a baseline level of activity may be performed by a computer implemented method. In combination with Fouad and Herbst, the baseline activity determined by the images may be that of a passenger of a vehicle, and the image data stored as stored in the memory of Herbst. One of ordinary skill would be able to apply the teachings of Kawasaki Fortner to the combination of Fouad and Herbst without undue experimentation.); and 
determine based on the baseline image data, the baseline activity of the passenger (see Kawasaki Fortner paragraph 46 regarding input capture device including capturing of images for the establishment of a baseline level of facial expressions based on the frequency of expressions and motions detected during normal speech, and comparison of current activity against baseline activity level. In combination with Fouad and Herbst, the baseline activity determined by the images may be that of a passenger of a vehicle. One of ordinary skill would be able to apply the teachings of Kawasaki Fortner to the combination of Fouad and Herbst without undue experimentation.), 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Fouad and Herbst to include the teaching of Kawasaki Fortner by incorporating the teachings of frequency to determine baseline emotion into the cognitive state profile of Fouad for each occupant. One of ordinary skill would recognize that Fouad and Kawasaki Fortner are analogous in the field of facial recognition for emotional analysis. Broadly, "a sequence of prioritized recognition steps" may be interpreted to mean a sequence of computer processing steps for recognition of expressions, where the steps are considered prioritized, because they are performed according to a program order. One of ordinary skill would recognize that a computer performing prioritized recognition processing steps is included and rendered obvious by the teachings of computer implemented methods in Kawasaki Fortner paragraph 7. Obviously, the establishment of a baseline level of activity may be performed by a computer implemented method. In combination with Fouad and Herbst, the baseline activity determined by the images may be that of a passenger of a vehicle, and the image data stored as stored in the memory of Herbst. One of ordinary skill would be able to apply the teachings of Kawasaki Fortner to the vehicle environment of Fouad and Herbst without undue experimentation, especially as Fouad already teaches cognitive state profiling of passengers, rendering obvious the application of user state profiling as taught by Kawasaki Fortner to determine a baseline state.
One would be motivated to combine these teachings in order to provide teachings relating to determining user emotion based on facial expressions and motions (see Kawasaki Fortner paragraph 46).
However, the combination of Fouad, Herbst, and Kawasaki Fortner does not explicitly teach future passenger activity prediction as needed for the limitations of claim 14. 
Wan, in a similar field of endeavor, teaches predict, based on at least a part of the baseline activity being different from a corresponding part of the determined current activity of the passenger, a future activity different than the baseline activity for the passenger (see Wan paragraph 51-52 regarding using facial expression and interior cameras in a vehicle as data for real time motion sickness prediction, where the prediction is if a passenger will be sick in the future, and actions of sickness are obviously a different activity from the baseline as determined by Kawasaki Fortner which already teaches comparison between current activity and baseline activity), 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Fouad, Herbst, and Kawasaki Fortner to include the teaching of Wan by incorporating the motion sickness prediction of Wan into the vehicle monitoring and profiling of Fouad, so that the cameras are able to predict a future motion sickness activity of a passenger. One of ordinary skill would recognize that Wan, Herbst, and Fouad, are analogous in the field of vehicle cameras used for passenger monitoring and analysis.
One would be motivated to combine these teachings in order to provide methods and teachings related to passenger monitoring in vehicles, specifically in order to mitigate motion sickness (see Wan paragraph 1). 
Regarding claim 15, the combination of Fouad, Herbst, Kawasaki Fortner, and Wan teaches all aforementioned limitations of claim 14, and is analyzed as previously discussed.
Furthermore, the combination of Fouad, Herbst, Kawasaki Fortner, and Wan teaches wherein the determination of the baseline activity of the passenger includes: observation of an activity of the passenger, determination of a pattern of motions and facial expressions associated with the activity of the passenger, and determination that the activity of the passenger that occurs with a highest level of frequency is the baseline activity of the passenger (See Kawasaki Fortner paragraph 46 regarding an establishment of a baseline level of facial expressions based on the frequency of expressions and motions detected during normal speech).  
One would be motivated to combine these teachings in order to provide teachings relating to determining user emotion based on facial expressions and motions (see Kawasaki Fortner paragraph 46).
Regarding claim 16, the combination of Fouad, Herbst, Kawasaki Fortner, and Wan teaches all aforementioned limitations of claim 14, and is analyzed as previously discussed.
Furthermore, the combination of Fouad, Herbst, Kawasaki Fortner, and Wan teaches further comprising a user interface configured to receive data input from a user (see Herbst paragraph 57 regarding interface commands from user), 
wherein the determination of the baseline activity of the passenger includes: receipt of the data input from the user that assigns a pattern of motions and facial expressions of the passenger as the baseline activity of the passenger (See Kawasaki Fortner paragraph 46 regarding an establishment of a baseline level of facial expressions based on the frequency of expressions and motions detected during normal speech).
One would be motivated to combine these teachings in order to provide teachings relating to determining user emotion based on facial expressions and motions (see Kawasaki Fortner paragraph 46).
Regarding claim 17, Fouad teaches A method for notifying a user of an output device of an activity of a passenger within a vehicle, comprising: 
obtaining, by a processor and from a first camera, first image data of a compartment of the vehicle, the first image data including an image of the passenger (see Fouad paragraph 13 regarding camera to image vehicle occupant, including passenger); 
determining, by the processor and based on the first image data, a current activity of the passenger within the compartment of the vehicle (see Fouad paragraph 88 regarding detection of facial expressions from image);
However, Fouad does not explicitly teach video memory recording and storage as needed for the limitations of claim 17. 
Herbst, in a similar field of endeavor, teaches recording and storing in the memory, by the processor and using the first camera, second image data associated with the predicted future activity (see Herbst paragraph 70 regarding the teaching of capturing and storing video of a passenger auxiliary camera at all times [the image data at times other than the specific "first" image data used to determine the passenger activity is considered "second" image data], but only displaying it when necessary- this may be applied to the passenger camera of Fouad and also to record the activities predicted by Wan in combination below); and 
sending, by the processor and to the output device, the second image data, thereby notifying the user of the predicted future activity occurring (see Herbst paragraph 75-78 regarding activation command for display of video from auxiliary camera- this may be combined with the route change notification of Fouad so that the route change notification as a result of a detected state from a camera of a passenger may include the live video feed of that passenger, and this may be a notification of the predicted future activity as predicted by Wan below).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Fouad to include the teaching of Herbst by incorporating the capture and recording method of Herbst for the in vehicle camera of Fouad. One of ordinary skill would recognize that both Herbst and Fouad are analogous in the field of in vehicle cameras and occupant monitoring.
One would be motivated to combine these teachings in order to provide methods and teachings related to in vehicle cameras (see Herbst paragraph 14). 
However, the combination of Fouad and Herbst does not explicitly teach the determination of baseline emotion as needed for the limitations of claim 17. 
Kawasaki Fortner, in a similar field of endeavor, teaches determining, by the processor and based on baseline image data stored in a memory connected to the processor, a baseline activity associated with the passenger, the baseline image data being related to a sequence of prioritized recognition steps for determining the baseline activity associated with the passenger (see Kawasaki Fortner paragraph 46 regarding input capture device including capturing of images for the establishment of a baseline level of facial expressions based on the frequency of expressions and motions detected during normal speech, and comparison of current activity against baseline activity level and paragraph 66 regarding the ability to store those images as input capture data in memory as a "user profile" type of information. Broadly, "a sequence of prioritized recognition steps" may be interpreted to mean a sequence of computer processing steps for recognition of expressions, where the steps are considered prioritized, because they are performed according to a program order. One of ordinary skill would recognize that a computer performing prioritized recognition processing steps is included and rendered obvious by the teachings of computer implemented methods in Kawasaki Fortner paragraph 7. Obviously, the establishment of a baseline level of activity may be performed by a computer implemented method. In combination with Fouad and Herbst, the baseline activity determined by the images may be that of a passenger of a vehicle, and the image data stored as stored in the memory of Herbst. One of ordinary skill would be able to apply the teachings of Kawasaki Fortner to the combination of Fouad and Herbst without undue experimentation.);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Fouad and Herbst to include the teaching of Kawasaki Fortner by incorporating the teachings of frequency to determine baseline emotion into the cognitive state profile of Fouad for each occupant. One of ordinary skill would recognize that Fouad and Kawasaki Fortner are analogous in the field of facial recognition for emotional analysis. Broadly, "a sequence of prioritized recognition steps" may be interpreted to mean a sequence of computer processing steps for recognition of expressions, where the steps are considered prioritized, because they are performed according to a program order. One of ordinary skill would recognize that a computer performing prioritized recognition processing steps is included and rendered obvious by the teachings of computer implemented methods in Kawasaki Fortner paragraph 7. Obviously, the establishment of a baseline level of activity may be performed by a computer implemented method. In combination with Fouad and Herbst, the baseline activity determined by the images may be that of a passenger of a vehicle, and the image data stored as stored in the memory of Herbst. One of ordinary skill would be able to apply the teachings of Kawasaki Fortner to the vehicle environment of Fouad and Herbst without undue experimentation, especially as Fouad already teaches cognitive state profiling of passengers, rendering obvious the application of user state profiling as taught by Kawasaki Fortner to determine a baseline state.
One would be motivated to combine these teachings in order to provide teachings relating to determining user emotion based on facial expressions and motions (see Kawasaki Fortner paragraph 46).
However, the combination of Fouad, Herbst, and Kawasaki Fortner does not explicitly teach future passenger activity prediction as needed for the limitations of claim 17 . 
Wan, in a similar field of endeavor, teaches predicting, by the processor and based on a comparison between the baseline activity and the determined current activity, a future activity of the passenger different than the baseline activity of the passenger (see Wan paragraph 51-52 regarding using facial expression and interior cameras in a vehicle as data for real time motion sickness prediction, where the prediction is if a passenger will be sick in the future, and actions of sickness are obviously a different activity from the baseline as determined by Kawasaki Fortner which already teaches comparison between current activity and baseline activity); 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Fouad, Herbst, and Kawasaki Fortner to include the teaching of Wan by incorporating the motion sickness prediction of Wan into the vehicle monitoring and profiling of Fouad, so that the cameras are able to predict a future motion sickness activity of a passenger. One of ordinary skill would recognize that Wan, Herbst, and Fouad, are analogous in the field of vehicle cameras used for passenger monitoring and analysis.
One would be motivated to combine these teachings in order to provide methods and teachings related to passenger monitoring in vehicles, specifically in order to mitigate motion sickness (see Wan paragraph 1). 
Regarding claim 18, the combination of Fouad, Herbst, Kawasaki Fortner, and Wan teaches all aforementioned limitations of claim 17, and is analyzed as previously discussed.
Furthermore, the combination of Fouad, Herbst, Kawasaki Fortner, and Wan teaches wherein recording the second image data includes recording the second image data for a time period before, during, and after a time associated with the predicted future activity (see Herbst paragraph 70 regarding the teaching of capturing and storing video of a passenger auxiliary camera at all times [the image data at times other than the specific "first" image data used to determine the passenger activity is considered "second" image data], but only displaying it when necessary- this may be applied to the passenger camera of Fouad and also to record the activities predicted by Wan).  
One would be motivated to combine these teachings in order to provide methods and teachings related to in vehicle cameras (see Herbst paragraph 14). 
Regarding claim 19, the combination of Fouad, Herbst, Kawasaki Fortner, and Wan teaches all aforementioned limitations of claim 17, and is analyzed as previously discussed.
Furthermore, the combination of Fouad, Herbst, Kawasaki Fortner, and Wan teaches further comprising: 
obtaining, from a second camera and by the processor, image data of a surrounding environment outside the vehicle (see Herbst paragraph 14 regarding cameras that capture surrounding vehicle vicinity); 
recording and storing in the memory, by the processor and using the second camera, the image data of the surrounding environment outside the vehicle (see Herbst paragraph 70 regarding the teaching of capturing and storing video of an auxiliary camera, this includes the backup camera of Herbst); and 
sending, by the processor and to the output device, the image data of the surrounding environment outside the vehicle, after predicting the future activity (see Herbst paragraph 75-78 regarding activation command for display of video from auxiliary camera- this may be combined with the route change notification of Fouad so that the route change notification as a result of a detected state from a camera of a passenger may include the live video feed of the surroundings of the vehicle).
One would be motivated to combine these teachings in order to provide methods and teachings related to in vehicle cameras (see Herbst paragraph 14). 
Regarding claim 20, the combination of Fouad, Herbst, Kawasaki Fortner, and Wan teaches all aforementioned limitations of claim 19, and is analyzed as previously discussed.
Furthermore, the combination of Fouad, Herbst, Kawasaki Fortner, and Wan teaches wherein recording the image data of the surrounding environment outside the vehicle includes recording the image data of the surrounding environment outside the vehicle for a time period before, during, and after a time associated with the predicted future activity (see Herbst paragraph 70 regarding the teaching of capturing and storing video of an auxiliary camera at all times, but only displaying it when necessary, this includes the backup camera of Herbst).
One would be motivated to combine these teachings in order to provide methods and teachings related to in vehicle cameras (see Herbst paragraph 14). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW DAVID KIM/Examiner, Art Unit 2483